UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6423


CHESTER LAMBERT LILLEY, JR.,

                Plaintiff - Appellant,

          v.

ANDREW WARREN; CRAIG DANCY, Lt.,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Frank D. Whitney,
Chief District Judge. (5:16-cv-00030-FDW)


Submitted:   May 26, 2016                     Decided:   June 1, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Chester Lambert Lilley, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Chester Lambert Lilley, Jr., appeals the district court’s

order   and    judgment      dismissing       his       42   U.S.C.      § 1983    (2012)

complaint     for    failing    to     state        a    claim    under     28     U.S.C.

§ 1915A(b)(1) (2012).          We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          Lilley v. Warren, No. 5:16-cv-00030-FDW

(W.D.N.C.     Mar.     10,   2016).       We    deny         Lilley’s     motions       for

appointment of counsel.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    this   court    and    argument          would    not     aid   the

decisional process.



                                                                                  AFFIRMED




                                          2